                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

    ENVENTURE GLOBAL TECHNOLOGY,
    INC.

                       Plaintiff,
                                                                  Case No. 4:15-CV-1053
    vs.

    MOHAWK ENERGY, LTD.

                       Defendant.



                                DEFENDANT MOHAWK ENERGY, LTD.’S
                                       NOTICE OF APPEAL


          Notice is hereby given that Defendant Mohawk Energy, Ltd. (“Mohawk”) appeals from

the District Court’s Final Judgment entered on December 18, 2018 [Doc. 278] and any and all

other orders, rulings, injunctions, findings, and/or conclusions of the Court adverse to Mohawk. 1

Mohawk reserves the right to file a new or amended notice of appeal. This appeal is made to the

United States Court of Appeals for the Federal Circuit.




1
 Mohawk has also filed a Motion for Certification of the Final Judgment pursuant to Federal Rule of Civil Procedure
54(b).
                                          Respectfully submitted,


Dated: January 15, 2019                   /s/ Eric M. Adams
                                          Ernest W. “Butch” Boyd
                                          Attorney-in-Charge
                                          Texas Bar No. 00783694
                                          S.D. Texas Bar No. 23211
                                          butchboyd@butchboydlawfirm.com
                                          BUTCH BOYD LAW FIRM
                                          2905 Sackett Street
                                          Houston, Texas 77098
                                          (713) 589-8477
                                          (713) 589-8563 fax

                                          ATTORNEYS FOR DEFENDANTS

Of Counsel:

James C. Ferrell
Texas Bar No. 00785857
S.D. Texas Bar No. 181310
jferrell@jamesferrell-law.com
6226 Washington Avenue, Suite 200
Houston, Texas 77007
(713) 337-3855
(713) 337-3856 fax

ATTORNEY FOR DEFENDANTS

Gordon T. Arnold
Texas Bar No. 1342410
garnold@arnold-iplaw.com
Christopher P. McKeon
Texas Bar No. 24068904
cmckeon@arnold-iplaw.com
ARNOLD, KNOBLOCH & SAUNDERS, L.L.P.
4900 Woodway, Suite 900
Houston, Texas 77056
(713) 972-1150
(713) 972-1180 fax

ATTORNEYS FOR DEFENDANTS




                                      2
Corey J. Seel
Texas Bar No. 24037465
S.D. Texas Bar No. 437840
coreyseel@mehaffyweber.com
MEHAFFYWEBER, P.C.
500 Dallas, Suite 1200
Houston, Texas 77002
(713) 655-1200
(713) 655-0222 fax

ATTORNEYS FOR DEFENDANTS

Eric M. Adams
Texas Bar No. 24031686
S.D. Texas Bar No. 30371
eadams@tumeyllp.com
TUMEY L.L.P.
5177 Richmond Avenue, Suite 1188
Houston, Texas 77056
(713) 622-7005
(713) 622-0220 fax

ATTORNEY FOR DEFENDANT
MOHAWK ENERGY, LTD.




                                   3
                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that all counsel of record who are deemed to have
consented to electronic service are being served this 15th day of January, 2019, with a copy of the
foregoing document via the Court’s CM/ECF system per Local Rule 5.1.




                                                     /s/ Eric M. Adams
                                                     Eric M. Adams




                                                4
